

115 HR 1126 IH: Aged Distilled Spirits Competitiveness Act
U.S. House of Representatives
2017-02-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1126IN THE HOUSE OF REPRESENTATIVESFebruary 16, 2017Mr. Barr (for himself, Mr. Guthrie, Mr. Comer, Mr. Massie, and Mr. Rogers of Kentucky) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo exempt the aging process of distilled spirits from the production period for purposes of
			 capitalization of interest costs.
	
 1.Short titleThis Act may be cited as the Aged Distilled Spirits Competitiveness Act. 2.Production period of distilled spirits (a)In generalSection 263A(f) of the Internal Revenue Code of 1986 is amended—
 (1)by redesignating paragraph (4) as paragraph (5), and (2)by inserting after paragraph (3) the following new paragraph:
					
 (4)Exemption for aging process of distilled spiritsFor purposes of this subsection, the production period shall not include the aging period for distilled spirits (as described in section 5002(a)(8)), except such spirits that are unfit for use for beverage purposes..
 (b)Conforming amendmentParagraph (5)(B)(ii) of section 263A(f) of the Internal Revenue Code of 1986, as redesignated by this section, is amended by inserting except as provided in paragraph (4), before ending on the date.
 (c)Effective dateThe amendments made by this section shall apply to interest costs paid or incurred in taxable years beginning on or after the date of the enactment of this Act.
			